Citation Nr: 1823102	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision by the VA Regional Office (RO) in Atlanta, Georgia.  

In October 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  The case was remanded by the Board in January 2016 for further development.


FINDING OF FACT

The Veteran's posttraumatic stress disorder is productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for posttraumatic stress disorder have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to the consideration of the merits of a claim, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

In February 2009, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating for posttraumatic stress disorder.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  

The Veteran contends that his posttraumatic stress disorder is more severe than reflected by his current 50 percent rating.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Posttraumatic stress disorder is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

In determining the appropriate disability evaluation, the primary consideration is not only for the veteran's symptoms, but how those symptoms impact his occupational and social impairment.  The claimant need not have all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list. Nevertheless, since all ratings in the general rating formula are associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 1112 (Fed. Cir. 2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Relevant to an evaluation of the level of impairment caused by posttraumatic stress disorder in this case is the score on the Global Assessment of Functioning Scale.  That scale is found in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), and it reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  

A global assessment of functioning score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.  

A global assessment of functioning score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM IV at 32; Carpenter v. Brown, 240 (1995).  

A global assessment of functioning score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM IV at 32; Richard v. Brown, 9 Vet. App. 266 (1996)).  

The global assessment of functioning score is not dispositive of the level of impairment caused by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003).  

Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders.  The revisions replaced outdated references in earlier editions of the Diagnostic and Statistical Manual of Mental Disorders , such as the global assessment of functioning scale, with revisions in the recently updated Fifth Edition (DSM-5).  However, the Secretary of VA did not intend for the revisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14, 308 (March 19, 2015).  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.  

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During the course of this appeal, the Veteran has been followed by a private psychiatrist and VA and at the Vet Center.  He has also been examined by VA on no less than six separate occasions by three different examiners.  Throughout the appeal, the Veteran's posttraumatic stress disorder has been manifested primarily by his self-described constant severe anxiety, depression, sleep impairment, irritability, hypervigilance, a mild memory impairment, panic attacks that occur weekly or less often, and social isolation.  While the November 2011 VA examiner assigned the Veteran a global assessment of functioning score of 48, the examiner found no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although noting that the Veteran was generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  

Similarly, a June 2015 VA examiner found the Veteran's posttraumatic stress disorder symptoms productive of total occupational and social impairment yet assigned a global assessment of functioning score of 70.  Such incongruities tend to diminish the value of those examinations.  

In contrast the majority of other VA examiners found that the severity, frequency, and duration of the Veteran's posttraumatic stress disorder symptoms to be productive no more than occupational and social impairment with reduced reliability and productivity.  Moreover, that majority of the evidence more nearly reflects the findings and global assessment of functioning score (51 - 60) of the private and VA health care providers who have treated the Veteran during the appeal.  In addition, the Veteran does not demonstrate the severity or frequency of many of the symptoms found in more severe cases of posttraumatic stress disorder.  For example, he does not demonstrate homicidal or suicidal ideation.  There is no evidence that he engages in such symptoms as obsessional rituals which interfere with routine activities, or that posttraumatic stress disorder causes him to use intermittently illogical, obscure, or irrelevant speech.  Likewise there is no evidence that the Veteran suffers from near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  Finally, there is no evidence that his posttraumatic stress disorder is manifested by spatial disorientation; or neglect of personal appearance and hygiene.  On balance, the severity, frequency, and duration of the Veteran's posttraumatic stress disorder symptoms meet or more nearly approximate the criteria for the 50 percent rating currently in effect.  Accordingly, entitlement to an increased rating is not warranted.  

In support of this finding the Board notes that the appellant's most recent VA compensation examination was conducted in February 2016.  At that examination while the Veteran was judged to be angry, irritable, to have difficulty concentrating, to be hyperverbal, and to exhibit preservation of thought he did not show such symptoms as suicidal ideation, illogical speech, near continuous panic, spatial disorientation, or a neglect of personal hygiene.  The examining psychiatrist specifically opined that the Veteran's posttraumatic stress disorder was manifested by occupational and social impairment with reduced reliability and productivity.  Such a finding preponderates against the assignment of a 70 percent rating. 

In arriving at this decision, the Board notes that a Vet Center social worker has assigned the Veteran global assessment of functioning scores as low as 43 and 45.  However, the Vet Center treatment and evaluations were performed by a Licensed Clinical Social Worker rather than the board-certified psychiatrists and doctoral level psychologists who treated and examined the Veteran.  The higher credentials possessed by the psychiatrists and psychologists give greater weight to their findings during examinations and treatment.  

The Board also notes that in May 2014, the Veteran was awarded Social Security benefits, due primarily to unspecified nonservice connected arthropathies and secondarily to affective/mood disorders.  He reportedly became disabled in August 2006.  While a finding of unemployability by the Social Security Administration is relevant evidence which needs to be weighed and evaluated, each agency has its own law and regulations to consider.  As such, a finding of unemployability by the Social Security Administration is not binding on the VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 (2000).  Moreover, the records accompanying the Social Security decision (e.g., the report of a December 2013 psychological examination) reflect no more than moderate impairment due solely to the Veteran's posttraumatic stress disorder.  Such a finding is consistent with the 50 percent rating currently in effect.  


ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


